Citation Nr: 0115472	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-18 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
to the right ring finger and thumb, with partial amputation, 
and tender scar (right thumb and ring finger disorders), 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1962 to February 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
RO, which denied a claim for an evaluation in excess of 10 
percent for service-connected right thumb and ring finger 
disorders.  


REMAND

The veteran was examined for VA in July 2000.  The 
examination diagnoses were distal amputation of the right 
thumb, traumatic arthritis of the right hand, and painful 
scars to the right thumb and ring finger.  The X-ray 
examination report, however, does not include a diagnostic 
impression of arthritis.  Also, the thumb was not tender to 
palpation on the day of examination.  There was a scar across 
the distal portion of the right ring finger, but it was not 
noted whether it was tender and painful on objective 
demonstration.  Without complete clinical findings and 
verification whether there is X-ray evidence of arthritis as 
a result of the service-connected hand injury, the Board does 
not have the evidence necessary to decide the present claim.  
Accordingly, further examination is in order.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA's duty to assist veterans 
includes obtaining pertinent medical records, even if not 
requested to do so, when the VA is placed on notice that such 
records exist.  Ivey v. Derwinski, 2 Vet. App. 320 (1992).  A 
review of the claims file discloses both VA and private (non-
VA) treatment records which may exist, but have neither been 
requested, nor obtained.  A July 1999 VA treatment record 
indicates that the veteran may have received treatment at the 
VA Medical Center (VAMC) in Chillicothe, Ohio, in addition to 
the VAMC located in Cincinnati, Ohio, records of which are on 
file through August 1999.  Additionally, a September 1999 VA 
administrative record indicates that the veteran may have 
been for some limited time an in-patient at Greenbriar 
Nursing Home, in Wheelersburg, Ohio.  Records from these two 
additional sources should be requested and obtained for use 
in the appeal, as well as more recent records from the VAMC 
in Cincinnati, Ohio.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for any symptomatology 
involving the right ring finger and 
thumb, or associated scars, from June 
1997 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from September 
1998 to the present, including those from 
the VAMCs located in both Cincinnati and 
Chillicothe, Ohio--if not already of 
record, and the Greenbriar Nursing Home, 
dated from June 1997 to the present, as 
well as any other VA and/or non-VA 
medical facility or provider identified. 

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  The veteran should be scheduled for 
an appropriate examination in order to 
determine the current residuals of an 
injury to the right ring finger and 
thumb, with partial amputation, and 
tender scar.  All indicated studies 
should be obtained.  The examiner should 
review the claims file in connection with 
the examination.  The examiner should 
obtain a complete and detailed history 
from the veteran.  All scars of the right 
ring finger and thumb should be 
specifically identified and it should be 
indicated whether any scars are poorly 
nourished with repeated ulceration, 
tender and painful on objective 
demonstration, or result in limitation of 
function.  The examiner should also 
specifically state whether the service-
connected disability is manifested by 
arthritis and, if so, whether the 
arthritis is demonstrated on X-ray.

3.  Thereafter, the RO should 
readjudicate the claim for an evaluation 
in excess of 10 percent for service-
connection residuals of an injury to the 
right ring finger and thumb, with partial 
amputation of the thumb, and tender scar, 
in light of all of the pertinent evidence 
of record (to include that associated 
with the claims file on remand), and all 
applicable legal authority.  

If any decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case (SSOC), and afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.  Evidence 
recently submitted and not previously 
considered must be reviewed and cited in 
the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

